Citation Nr: 1413957	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of broken left arm.

4. Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

5. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

6. Entitlement to service connection for nose bleeds, to include as due to an undiagnosed illness.

7. Entitlement to service connection for chronic cough, to include as due to an undiagnosed illness.

8. Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

9. Entitlement to service connection for a left knee disability.

10. Entitlement to service connection for a right knee disability.

11. Entitlement to an initial rating in excess of 10 percent for chronic skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1987 to November 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for sleep disorder, chronic fatigue syndrome, chronic cough, nosebleeds, migraine headaches, left knee disability, and right knee disability, and of entitlement to a higher initial disability rating for chronic skin rash are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hearing loss disability in either ear is not shown.

2. Tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss disability in either ear have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination with respect to his claims of hearing loss and tinnitus in November 2009.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board therefore finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Principles of Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is met if the disability is shown at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the November 2009 VA examination, the Veteran's pure tone thresholds were found to be 25 decibels in both ears at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, with the exception of a 30 decibel reading at 1000 Hertz in the left ear.  Speech recognition scores were 96 percent in each ear.  There is no other evidence showing hearing loss as defined by 38 C.F.R. § 3.385.  There is also no evidence of a change in the condition since the November 2009 examination.

Because the Veteran's audiometric and speech recognition test scores do not meet the requirements for hearing loss disability as recognized by VA standards, the evidence is against the claim, reasonable doubt does not arise and it is denied.

Tinnitus

The Veteran reports current tinnitus which began in service in approximately June 1991 and has continued ever since.  His service treatment records include a June 1990 audiogram report which states that he was routinely exposed to hazardous noise in service.  There is no evidence against his reports and they are competent and credible.  The claim is granted as to this disability.
 

ORDER

Entitlement to service connection for hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

While the Veteran was provided with a VA examination in November 2009 for conditions related to service in the Persian Gulf, the issue of undiagnosed illness was not explicitly addressed by the examiner.  As such, clarification or a further examination to address the complaints is necessary. 

On November 2009 VA examination, the examiner noted that the Veteran's complaints of left arm and shoulder pain were likely related to arthritis of the acromioclavicular joint, which was not related to a documented fracture in service.  However, the examiner went on to say that the old healed humerus fracture had significant effects on the Veteran's occupational functioning and usual daily activities.  This is an apparent discrepancy that must be clarified on remand.

X-rays taken in conjunction with the November 2009 VA examination showed osteoarthritis in both knees, leading the examiner to conclude that left knee disability was not due to a documented injury in service.  However, the examiner did not address the Veteran's reports of left knee symptoms that were not reported in the right knee.  A further examination and opinion is warranted.

The Veteran's skin rash is ratable on the basis of percentages of total and exposed areas that are affected.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  Neither the March 2009 nor the November 2009 VA examination report contained this information.  In addition, photographs taken at the November 2009 VA examination indicate that his head, face, and neck might be affected, and that findings as to disfigurement may be needed. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to address whether it is at least as likely as not that the Veteran has had objective signs and symptoms (including the Veteran's reports) of sleep disorder, nose bleeds; chronic cough, right knee pain, or headaches at any time since 2009.

For each of the above conditions for which there are objective signs and symptoms; the examiner should clarify whether these are manifestations of a diagnosed disability.

If they are manifestations of a diagnosed disability, the examiner should opine as to whether they are at least as likely as not related to a disease or injury in service.

If manifestations of an undiagnosed illness, the examiner should report all symptoms associated with the undiagnosed illness.

The examiner should clarify whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome; and if so, report all manifestations of the syndrome.

The examiner should also clarify whether sleep disorder, nose bleeds; chronic cough, right knee pain, or headaches are manifestations of a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.

The examiner should provide reasons for any opinions.  The claims file should be provided to the examiner for review.

2. Afford the Veteran a VA examination to determine whether it is at least as likely as not that he has any current disability of his left arm, to include the source or cause of his recurrent pain and stiffness, which was at least as likely as not (probability 50 percent or greater) incurred in or aggravated by his military service, to include the fracture of the humerus.  The examiner should also address the November 2009 VA examination comments which indicate that the residuals of the left humerus fracture have a significant impact on his ability to work and perform activities of daily living.

The examiner should provide reasons for any opinions.  The claims file should be provided to the examiner for review.

3. Afford the Veteran a VA examination to determine whether it is at least as likely as not that his current left knee disability, to include his osteoarthritis, recurrent pain, stiffness, swelling, and popping was at least as likely as not (probability 50 percent or greater) incurred in or aggravated by his military service, to include the ligament strains in 1990 and 1991.  The examiner should specifically consider and address the significance, if any, of the difference in symptomatology and complaints related to the Veteran's left knee as opposed to his right knee and should indicate whether a diagnosed disability in addition to osteoarthritis is noted.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4. Afford the Veteran a VA dermatology examination to determine the severity of his chronic skin rash and of any resulting scars or hypopigmentation of skin.  The examination should include a discussion of the total skin area and total exposed skin area affected, the specific locations and sizes of any scars, and a discussion of scarring and/or disfigurement of the head, face, or neck.  To the extent possible, the examination should be scheduled for a time period when the rash is most likely to be manifested.  Any discussion of affected areas and scarring should also include a review and commentary on the photos taken at the November 2009 VA examination.

The examiner should provide reasons for any opinion rendered.  The claims file should be provided to the examiner for review.

5. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and; if otherwise in order return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


